                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                         UNITED STATES DISTRICT COURT
                                   9

                                  10                                    NORTHERN DISTRICT OF CALIFORNIA

                                  11                                           SAN JOSE DIVISION

                                  12
Northern District of California
 United States District Court




                                           MICHAEL GRECCO PRODUCTIONS,                     Case No. 19-CV-06399-LHK
                                  13       INC.,
                                                           Plaintiff,                      ORDER GRANTING MOTION FOR
                                  14                                                       ATTORNEY’S FEES
                                  15              v.                                       Re: Dkt. No. 37
                                  16       ENTHUSIAST GAMING, INC.,
                                  17                       Defendant.

                                  18          Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) sued Defendant Enthusiast
                                  19   Gaming, Inc. (“Defendant”) for copyright infringement. On December 8, 2020, the Court granted
                                  20   in part and denied in part Plaintiff’s motion for default judgment. ECF No. 35. Before the Court is
                                  21   Plaintiff’s motion for attorney’s fees, ECF No. 37. Having considered the parties’ submissions, the
                                  22   relevant law, and the record in this case, the Court hereby GRANTS Plaintiff’s motion for
                                  23   attorney’s fees.1
                                  24

                                  25   1
                                        Plaintiff’s motion contains a notice of motion paginated separately from the points and
                                  26   authorities in support of the motion. ECF No. 37. Civil Local Rule 7-2(b) provides that the notice
                                       of motion and points and authorities must be contained in one document with the same pagination.
                                  27                                                    1
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1   I. BACKGROUND
                                   2      A. Factual Background
                                   3          Plaintiff is a photography agency with its principal place of business in Santa Monica,
                                   4   California. ECF No. 1 (“Compl.”) ¶ 7. Plaintiff owns the copyrights to photographs taken by
                                   5   Michael Grecco and licenses those photographs to third parties on his behalf. Id. ¶ 7. Plaintiff’s
                                   6   business is to provide celebrity photographs to major media publications. Id. ¶ 13.
                                   7          With respect to the instant case, Plaintiff is the owner and exclusive copyright holder of a
                                   8   promotional still photograph (the “Photograph”) of actress Nana Visitor as Kira Nerys, a fictional
                                   9   character from the television show “Star Trek: Deep Space Nine.” Id. ¶¶ 15–16. Plaintiff
                                  10   registered the Photograph in compliance with the Copyright Act and obtained a Certificate with
                                  11   Registration No. VA 1-736-729 (eff. July 7, 2010). Id. ¶ 16.
                                  12          Defendant Enthusiast Gaming Inc. (“Defendant”) is a Canadian-owned corporation doing
Northern District of California
 United States District Court




                                  13   business as Destructoid, headquartered in San Francisco, California. Id. ¶ 5. According to Plaintiff,
                                  14   Defendant uses celebrity images to drive internet traffic to its website to increase advertising
                                  15   revenue, and a large portion of Defendant’s revenue increases with the number of visitors who
                                  16   click on its website and subsequently view featured third-party advertisements. Id. ¶¶ 14, 19–20.
                                  17          Plaintiff alleges that Defendant used Plaintiff’s Photograph on its website without license
                                  18   by “prominently featuring” the Photograph to promote articles and content to increase viewership.
                                  19   Id. ¶ 21. Specifically, Plaintiff alleges that Defendant published the Photograph on October 15,
                                  20   2017 without any authorization or permission from Plaintiff. Id. ¶¶ 22–23. Plaintiff alleges that the
                                  21   Photograph was published on Defendant’s website to accompany an article written by CJ
                                  22   Andriessen, Defendant’s features editor. Id. Plaintiff states that Defendant continued to display the
                                  23   Photograph through the filing of this complaint and only took down the Photograph earlier this
                                  24   year. Id. ¶ 22; ECF No. 23 at 10. Plaintiff further alleges that Defendant did not pay a license fee,
                                  25   inquire about the availability of a license, or confirm whether the Photograph had been authorized
                                  26   for use on Defendant’s website before, during, or after its publication of the Photograph. Compl. ¶
                                  27                                                     2
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1
                                       28.
                                   2
                                             B. Procedural History
                                   3
                                                On October 7, 2019, Plaintiff filed a complaint against Defendant that alleged two claims
                                   4
                                       for copyright infringement and vicarious and/or contributory copyright infringement. Compl.
                                   5
                                       ¶¶ 29–49. Plaintiff sought both injunctive relief and statutory damages. Id. ¶ 2.
                                   6
                                                On January 2, 2020, Plaintiff filed a case management statement noting that “Defendant
                                   7
                                       was served with the summons and complaint, by substitute service, on November 11, 2019,” but
                                   8
                                       that Defendant had not “appeared, answered, or otherwise responded to the complaint, and
                                   9
                                       plaintiff’s counsel ha[d] not been contacted by any counsel purporting to represent [D]efendant.”
                                  10
                                       ECF No. 10. On January 3, 2020, the Court ordered Plaintiff to file proof of service. ECF No. 12.
                                  11
                                       On January 3, 2020, Plaintiff filed a proof of service indicating that Plaintiff served Bill Doe, an
                                  12
Northern District of California




                                       “[e]mployee at Earth Class mail,” in person on October 10, 2019 and by mail on October 14,
 United States District Court




                                  13
                                       2019. ECF No. 13.
                                  14
                                                That same day, the Court ordered Plaintiff to file a statement that explained (1) why
                                  15
                                       service on Bill Doe was proper, and (2) why Plaintiff previously stated that Defendant was served
                                  16
                                       on November 11, 2019 when the proof of service stated that Defendant was served on October 10,
                                  17
                                       2019 and October 14, 2019. ECF No. 14. On January 5, 2020, Plaintiff filed a statement in
                                  18
                                       response to the Court’s order regarding service. ECF No. 15. Plaintiff addressed service of process
                                  19
                                       under California Code of Civil Procedure Section 415.20(a) and explained that service of the
                                  20
                                       summons and complaint did in fact occur on October 10, 2019 and October 14, 2019, as indicated
                                  21
                                       by the filed proof of service. Id. at 1–2, 3–4.
                                  22
                                                On February 8, 2020, Plaintiff moved for entry of default against Defendant. ECF No. 18.
                                  23
                                       On February 11, 2020, the Clerk entered default against Defendant. ECF No. 19. On April 7,
                                  24
                                       2020, Plaintiff filed a motion for default judgment. ECF No. 23.
                                  25

                                  26

                                  27                                                     3
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1
                                              On July 22, 2020, the Court denied Plaintiff’s motion for default judgment without
                                   2
                                       prejudice. ECF No. 30. The Court concluded that Plaintiff had not established that Defendant was
                                   3
                                       properly served for three reasons. Id. at 8–11. First, Plaintiff had not satisfied the requirements for
                                   4
                                       substitute service in California Code of Civil Procedure Section 415.20(a) because Plaintiff had
                                   5
                                       not stated that prepaid postage was included in mailing the summons and complaint to Defendant.
                                   6
                                       Id. at 8. Second, Plaintiff had not provided an affidavit of the person who served Defendant as
                                   7
                                       required by California Code of Civil Procedure Section 417.10(a). Id. at 9. Finally, Plaintiff had
                                   8
                                       not established that the summons included a notice as required by California Code of Civil
                                   9
                                       Procedure Section 412.30. Id. at 9–10. The Court thus denied Plaintiff’s motion for default
                                  10
                                       judgment without prejudice. Id. at 11. The Court ordered Plaintiff to either (1) file a new motion
                                  11
                                       for default judgment and declarations and affidavits demonstrating compliance with the California
                                  12
Northern District of California




                                       Code of Civil Procedure requirements or (2) propose a schedule for promptly serving Defendant.
 United States District Court




                                  13
                                       Id.
                                  14
                                              On August 18, 2020, Plaintiff filed a new motion for default judgment. ECF No. 31. On
                                  15
                                       December 8, 2020, this Court granted in part and denied in part Plaintiff’s renewed motion for
                                  16
                                       default judgment. ECF No. 35. The Court found that the Court had jurisdiction and that Plaintiff
                                  17
                                       had established that Defendant was properly served. Id. at 5–10. The Court further concluded that
                                  18
                                       default judgment was proper as to Plaintiff’s claim for copyright infringement. Id. at 10–15. The
                                  19
                                       Court concluded that that default judgment was not proper as to Plaintiff’s claim for vicarious
                                  20
                                       and/or contributory copyright infringement because Plaintiff had not briefed that claim in
                                  21
                                       Plaintiff’s motion for default judgment. Id. at 11.
                                  22
                                              As to damages, the Court denied Plaintiff injunctive relief because the Court concluded
                                  23
                                       that Plaintiff had not established that there was a continuing threat of infringing activity. Id. at 15–
                                  24
                                       16. The Court then awarded Plaintiff $62,500 in statutory damages because the Court found
                                  25
                                       willful infringement of Plaintiff’s copyright. Id. at 16–18. Finally, as relevant here, the Court
                                  26

                                  27                                                      4
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1
                                       granted Plaintiff’s request for costs but denied Plaintiff’s request for attorney’s fees because
                                   2
                                       counsel had not provided billing records showing how many hours were spent on each task. Id. at
                                   3
                                       19. The Court ordered that, if Plaintiff wanted to file a renewed motion for attorney’s fees,
                                   4
                                       Plaintiff must file a new motion providing the information requested by the Court within 30 days
                                   5
                                       of the Court’s order. Id. at 19. On December 8, 2020, the Court entered judgment on Plaintiff’s
                                   6
                                       claim for copyright infringement in favor of Plaintiff and against Defendant in the amount of
                                   7
                                       $62,500 in actual damages and $1,032.23 in costs. ECF No. 36.
                                   8
                                                On January 7, 2021, Plaintiff filed the instant motion for attorney’s fees. ECF No. 37
                                   9
                                       (“Mot.”). Plaintiff submitted a declaration by Peter Perkowski, counsel for Plaintiff, in support of
                                  10
                                       Plaintiff’s motion. See Perkowski Decl. Defendant has neither appeared in the instant case nor
                                  11
                                       filed a response to the instant motion. On January 25, 2021, Plaintiff filed a reply stating that no
                                  12
Northern District of California




                                       opposition had been filed. ECF No. 38.
 United States District Court




                                  13
                                       II. LEGAL STANDARD
                                  14
                                                The Copyright Act permits a court to award full costs and reasonable attorney's fees to a
                                  15
                                       prevailing party. 17 U.S.C. § 505. In determining reasonable attorney's fees in trademark and
                                  16
                                       copyright infringement cases, courts within the Ninth Circuit have employed the lodestar method.
                                  17
                                       See, e.g., Intel Corp. v. Terabyte Intern., Inc., 6 F.3d 614, 622 (9th Cir. 1993) (trademark);
                                  18
                                       Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1104 (N.D. Cal. 2003) (copyright); Autodesk, Inc. v.
                                  19
                                       Flores, 2011 WL 1884694, at *1–*2 (N.D. Cal. May 18, 2011) (copyright). “When it sets a fee,
                                  20
                                       the district court must first determine the presumptive lodestar figure by multiplying the number
                                  21
                                       of hours reasonably expended on the litigation by the reasonable hourly rate.” Intel Corp., 6 F.3d
                                  22
                                       at 622. “Although in most cases, the lodestar figure is presumptively a reasonable fee award, the
                                  23
                                       district court may, if circumstances warrant, adjust the lodestar to account for other factors which
                                  24
                                       are not subsumed within it.” Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1149 n.4 (9th Cir.
                                  25
                                       2001).
                                  26

                                  27                                                     5
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1   III. DISCUSSION
                                   2          The Copyright Act permits the Court to award reasonable attorney’s fees to a prevailing
                                   3   party. 17 U.S.C. § 505. A prevailing party is “[a] party in whose favor a judgment is rendered.”
                                   4   Buckhannon Bd. & Care Home, Inc. v. West Virginia Dep’t of Health & Human Res., 532 U.S.
                                   5   598, 603 (2001) (quotation omitted). In the instant case, Plaintiff prevailed on Plaintiff’s claim for
                                   6   copyright infringement because the Court entered judgment in favor of Plaintiff on this claim. See
                                   7   ECF No. 36. Accordingly, the Court may award reasonable attorney’s fees to Plaintiff.
                                   8          The Court uses the lodestar method to calculate reasonable attorney’s fees in copyright
                                   9   infringement cases, such as the instant case. Intel Corp., 6 F.3d at 622. To determine the lodestar
                                  10   figure, the Court multiplies the number of hours reasonably expended on the litigation by the
                                  11   reasonable hourly rate. Id. Accordingly, the Court addresses in turn: (1) the reasonable hourly rate
                                  12   and (2) the number of hours reasonably expended on the litigation.
Northern District of California
 United States District Court




                                  13          As to the reasonable hourly rate, the party seeking fees bears the burden of demonstrating
                                  14   that the rates requested are “in line with those prevailing in the community for similar services.”
                                  15   Intel Corp., 6 F.3d at 622 (quoting Jordan v. Multnomah County, 815 F.2d 1258, 1263 (9th Cir.
                                  16   1987)). Generally, “the relevant community is the forum in which the district court sits.” Camacho
                                  17   v. Bridgeport Financial, Inc., 523 F.3d 973, 979 (9th Cir. 2008).
                                  18          In the instant case, Plaintiff seeks to recover fees incurred by attorney Peter Perkowski at a
                                  19   rate of $500 per hour. Plaintiff has submitted a declaration by Perkowski describing Perkowski’s
                                  20   experience and qualifications and the services Perkowski provided in the instant case. See
                                  21   Perkowski Decl. Based on this information, the rate requested is reasonable. Perkowski has been a
                                  22   practicing attorney for 22 years, and a significant portion of Perkowski’s practice focuses on
                                  23   intellectual property matters, including copyright litigation. Perkowski Decl. ¶ 3. Before
                                  24   Perkowski started his own practice in 2015, Perkowski was a partner for 7 years at Winston &
                                  25   Strawn LLP, where Perkowski’s billing rate was over $900 per hour, almost double the rate
                                  26   requested for Perkowski’s work on the instant case. Id. ¶¶ 3–4. Furthermore, the rate requested is
                                  27                                                     6
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1
                                       commensurate with the rates of attorneys with similar experience and qualifications to those of
                                   2
                                       Perkowski. Id. ¶ 5. Accordingly, the Court concludes that the rate requested is reasonable.
                                   3
                                              As to the number of hours reasonably expended, Perkowski’s declaration states that
                                   4
                                       Perkowski expended 35.35 hours working on the instant case. Perkowski Decl. Exh. A.
                                   5
                                       Furthermore, Perkowski’s declaration includes a detailed breakdown of the hours billed and the
                                   6
                                       services provided. The services provided consist primarily of: (1) factual investigation and
                                   7
                                       preparation of the Complaint, which took 4 hours; (2) preparation of the request to enter default
                                   8
                                       and the motion for default judgment, which took 20.25 hours; and (3) preparation of the motion
                                   9
                                       for attorney’s fees, which took 4.6 hours. Id.
                                  10
                                              The Court agrees that the hours requested appear reasonable and necessary. Indeed, most
                                  11
                                       of the hours requested involved drafting the complaint and a motion for default judgment, both of
                                  12
Northern District of California




                                       which were necessary to resolve the instant case. Moreover, the time counsel spent drafting the
 United States District Court




                                  13
                                       complaint and the motion for default judgment was reasonable. Although counsel prepared two
                                  14
                                       motions for default judgment, the second motion built on the first and therefore did not involve
                                  15
                                       duplication of work. Furthermore, the total of 20.25 hours that was required to prepare a motion
                                  16
                                       for default judgment is reasonable. Thus, the Court concludes that the hours requested appear
                                  17
                                       reasonable.
                                  18
                                              Multiplying the reasonable hourly fee ($500 per hour) by the number of hours reasonably
                                  19
                                       expended (35.35), the lodestar figure is $17,675. Because the hourly fee and the number of hours
                                  20
                                       expended are reasonable, the Court concludes that the lodestar figure is reasonable. The Court thus
                                  21
                                       GRANTS Plaintiff’s motion for attorney’s fees.
                                  22
                                       IV. CONCLUSION
                                  23
                                              For the foregoing reasons, the Court GRANTS Plaintiff’s motion for attorney’s fees in the
                                  24
                                       amount of $17,675.
                                  25
                                       IT IS SO ORDERED.
                                  26

                                  27                                                    7
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
                                   1
                                       Dated: May 18, 2021
                                   2
                                                                             ______________________________________
                                   3                                         LUCY H. KOH
                                                                             United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                                          8
                                       Case No. 19-CV-06399-LHK
                                  28   ORDER GRANTING MOTION FOR ATTORNEY’S FEES
